                   Case 19-70314                      Doc 2            Filed 03/08/19      Entered 03/08/19 15:53:55                  Desc Main
                                                                          Document         Page 1 of 5
                                                                      United States Bankruptcy Court
                                                                            Central District of Illinois
  In re       Timetrice Yarbary                                                                                       Case No.
                                                                                        Debtor(s)                     Chapter    13



                                                                             CHAPTER 13 PLAN
                                                                                    Original

                                                                         Amended Plan # (e.g., 1st, 2nd)
                                                                          **MUST BE DESIGNATED**

1.           Notices
             YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your attorney. If you oppose
             any provision of this Plan, you must file a timely written objection. This Plan may be confirmed without further notice or
             hearing unless a written objection is filed before the deadline stated on the separate Notice you received from the Bankruptcy
             Court.
             THIS PLAN DOES NOT ALLOW CLAIMS. A creditor must file a timely proof of claim to receive distribution as set
             forth in this Plan. Even if this Plan provides for payment, no payment will be made unless a proof of claim is timely filed.
             As used herein, the term “Debtor” includes both the debtor and co-debtor in a jointly administered case.
             The following matters may be of particular importance. Debtors must check one box on each line to state whether or not
             the Plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
             provision will be ineffective if set out later in the Plan.
              A.          A limit in the amount of a secured claim, set out in Paragraph                        Included                Not Included
                          D of Part 5, which may result in a partial payment or no
                          payment at all to the secured creditor.
              B.          Avoidance of a security interest or lien, set out in Paragraph B                      Included                Not Included
                          of Part 9
              C.          Nonstandard provisions set out in Part 11                                             Included                Not Included
2.           Payments To Fund Plan:
             A.            The Debtor submits to the Standing Chapter 13 Trustee ("Trustee") the following regular payments:
               Start Month #                                         End Month #                    Monthly Payment                        Total
 1                                       60                                                                        $331.47 $19,888.20
                         Total # Months: 60                                                          Grand Total Payments: $19,888.20
             B.            Income Tax Refunds
                          The Debtor is required to turn over to the Trustee 100% of all federal and state income tax refunds received during
                      the term of this Plan, excepting only any federal income tax refund constituting Earned Income Credit and/or
                      Additional Child Tax Credit, and any additional state and/or federal refund of $1500 or less per year in the aggregate.
                           The Debtor is not required to turn over to the Trustee any income tax refunds received during the term of this Plan.
             C.            Other Payments:


             D.            Notice Regarding Discrepancies
                           In the event there is a discrepancy between the aggregate amount that the Debtor proposes to pay to the Trustee to
                           fund this Plan, and the aggregate amount needed by the Trustee to pay all claims in accordance with the specific
                           provisions set forth below, the specific provisions set forth below shall control. If, at any time during the term of this
                           Plan, it is determined by the Trustee that insufficient funds are being paid in to fund all payments the Trustee is
                           required to make, the Debtor shall increase the periodic payments set forth in Paragraph A of Part 2 above or
                           otherwise provide for increased payments as needed. Alternatively, if the amount the Debtor is paying to the Trustee
                           exceeds the amount needed for the Trustee to make all payments required by this Plan, any excess funds shall be


                                                                                                                                                      Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                   Case 19-70314                      Doc 2          Filed 03/08/19   Entered 03/08/19 15:53:55             Desc Main
                                                                        Document      Page 2 of 5
                           refunded to the Debtor. Nothing in this provision should be construed as limiting the right of the Debtor, the Trustee,
                           or any unsecured creditor to seek to modify this Plan after confirmation pursuant to 11 U.S.C. §1329.
3.           Administrative Claims:
             A.            Trustee Compensation:
                           Trustee fees shall be paid as provided by 28 U.S.C. §586(e). Regardless of the precise amount of the Trustee's fees
                           set by the U.S. Trustee at any particular time, for purposes of this Plan, the fees shall be estimated at 10% of all
                           amounts to be paid through this Plan.
             B.            Attorney Fees:
                           Choose one of the following:
                                        The Debtor's attorney has agreed to accept $ 4,000.00 for all services to be rendered to the Debtor in
                                        this case as required by the current Standing Order Regarding Attorney Fees for Debtor's Counsel in
                                        Chapter 13 cases for the Division in which the case is filed. Because the fee amount is at or below the
                                        "no-look" fee set forth in the Standing Order, the attorney is not required to file a fee application unless
                                        otherwise ordered by the Court. The Debtor's attorney has received $ 1,000.00 of the fee and the
                                        balance of $ 3,000.00 shall be paid through this Plan in accordance with the Standing Order.
                                        The Debtor's attorney has not agreed to accept a fee at or below the "no look" fee and, therefore, will file an
                                        initial itemized fee application within 30 days after the entry of an order confirming this Plan. The Debtor's
                                        attorney estimates the total fee request to be $     . The Debtor's attorney has received $       and expects
                                        the balance to be paid through this Plan to be $       . Payment of the balance through this Plan shall be paid
                                        in accordance with the Standing Order.
                           Further interim and final fee applications may be filed during the term of this Plan, provided that attorneys who have
                           agreed to accept a "no look" fee pursuant to the Standing Order may only seek compensation for services which are
                           beyond the scope of the services required to be performed to obtain a "no look" fee.
4.           Priority Claims
             A.            Domestic Support Obligations:                    None
                    i.     The Debtor is required to pay all post-petition domestic support obligations directly to the holder of the claim and
                           not through this Plan.
                     ii. Domestic support obligation arrearages to be paid though this Plan:                None
                                                      DSO Claimant                                        Arrearages to be paid through the Plan

                     iii. Domestic support obligations assigned to or owed to a governmental unit under 11 U.S.C. §507(a)(1)(B) to be paid
                          through this Plan:   None
                                                   Government Entity                                      Arrearages to be paid through the Plan
             B.            Other Priority Claims under 11 U.S.C. §507                    None
                           All allowed priority claims shall be paid in full by the Trustee as set forth herein, unless the creditor agrees
                           otherwise or 11 U.S.C. §1322(a)(4) applies. Notwithstanding any other provision in this subsection, where the
                           amount of a priority claim is disputed and §1322(a)(4) does not apply, a determination of the amount entitled to
                           priority may be made only by motion after a proof of claim is filed or in a claim objection. See Federal Rule of
                           Bankruptcy Procedure 3012.
                                                           Creditor                                              Estimated Claim Amount
5.           Secured Claims:
             A.            Maintenance of Payments:                         None
                    i.     The Debtor shall pay post-petition payments directly to the following creditors:          None
                         Creditor                                       Collateral           Estimated total amount due         Monthly payment
                    ii. The Trustee shall pay post-petition payments though this Plan to the following creditors:             None
                         Creditor                                       Collateral           Estimated total amount due         Monthly payment
              B.           Curing Default:                 None


                                                                                                                                               Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-70314                       Doc 2          Filed 03/08/19      Entered 03/08/19 15:53:55               Desc Main
                                                                        Document         Page 3 of 5
                           With respect to the following creditors, the Trustee shall pay allowed claims for arrearages through this Plan,
                           regardless of who is maintaining payments under Paragraph A of Part 5:
                       Creditor                                          Collateral                  Estimated Arrearage        Regular Payment Amount
             C.            Secured Claims to which 11 U.S.C. §506 Valuation is NOT Applicable ("910 Claims"):                                 None
                           Claims listed in this subsection are debts secured by a purchase-money security interest in a personal motor vehicle
                           acquired for the personal use of the Debtor, incurred within the 910 days preceding the date of the filing of the
                           bankruptcy or debts secured by a purchase-money security interest in "any other thing of value" incurred within one
                           year preceding the date of the filing of the bankruptcy. These claims will be paid in full with interest as provided
                           below and will be paid by the Trustee through this Plan.
              Creditor                                    Collateral              Estimated Claim      Interest   Estimated Monthly   Estimated Total
                                                                                                       Rate %          Payment      Principal & Interest
             D.            Other Secured Claims:                     None
                           Claims listed in this subsection include debts owed to either governmental or non-governmental entities that are
                           secured by real or personal property. For all governmental secured claims listed below, a request to determine the
                           amount of such claim may only be made by motion or in a claim objection. See Federal Rule of Bankruptcy
                           Procedure 3012(c). For all non-governmental secured claims listed below, such claims will be paid either the value
                           of the secured property as stated below or the secured amount of the claim as listed on the proof of claim, whichever
                           is less, with interest as provided below. Any portion of a claim that exceeds the value of the secured property will be
                           treated as an unsecured claim .These claims will be paid by the Trustee through this Plan. Inclusion of a request in
                           this subsection to limit the amount of a secured claim, which may result in partial payment or no payment at all to
                           the secured creditor, requires service of the Plan on the holder of such claim and any other entity the Court
                           designates in the manner provided for service of summons and complaint by Federal Rule of Bankruptcy Procedure
                           7004. Any provision in the remainder of this Paragraph that limits the amount of a non-governmental secured
                           claim, which may result in a partial payment or no payment at all to the secured creditor, will be effective only if
                           the applicable box in Paragraph A of Part 1 of this Plan is checked.
              Creditor                                    Collateral              Value/Estimated      Interest   Estimated Monthly   Estimated Total
                                                                                      Claim            Rate %          Payment      Principal & Interest
 Decatur Earthmover                       2014 Nissan Maxima 78000              $18,348.40            5.50%       $248.32             $14,898.85
 Credit Union                             miles
                                          purchased 03/2015
 Decatur Earthmover                       2014 Nissan Maxima 78000              $1,645.43             0.00%       $0.00               $0.00
 Credit Union                             miles
                                          purchased 03/2015
             E.            Secured Claims for Real Estate Taxes:                      None
                           Claims listed in this subsection are for real estate tax arrearages. These claims will be paid by the Trustee through
                           this Plan.
                  Creditor                                Collateral (Include Address)           Tax Year     Estimated Claim     Total Claim & Accruing
                                                                                                                  Amount            Interest & Penalties
             F.            Surrender of Property:                    None
                           The Debtor surrenders the following collateral:
                                       Creditor                                                             Collateral Surrendered
                           The Debtor requests that upon confirmation of this Plan the stay under 11 U.S.C. §362(a) be terminated as to the
                           collateral only and that the stay under §1301 be terminated in all respects. Any remaining deficiency following the
                           sale of surrendered collateral shall be treated as an unsecured claim, provided that the creditor has filed a timely
                           proof of claim as required by the Federal Rules of Bankruptcy Procedure.
6.           Unsecured Claims:
             A.            Liquidation Analysis
                           Unless specifically set forth in Part 11 below, if the Debtor's estate were liquidated under Chapter 7 as of the date of
                           this Plan, the value of the property to be distributed on account of allowed unsecured claims would be $0.
             B.            Statement of Applicable Commitment Period
                           Per Official Form 122C-1, the Debtor has a                        3- or             5-year applicable commitment period.
                                                                                                                                                   Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                  Case 19-70314                       Doc 2          Filed 03/08/19          Entered 03/08/19 15:53:55             Desc Main
                                                                        Document             Page 4 of 5
             C.            Projected Monthly Disposable Income
                           The Debtor's projected monthly disposable income is $906.55. (In calculating this amount, a deduction should be
                           taken for the 10% Trustee's fee described in Paragraph A of Part 3 above. The Trustee's fee deduction should be
                           taken only once.)
             D.            Co-Debtor Claims:                          None
                           Per 11 U.S.C. §1322(b)(1), the following claims for consumer debts on which another individual is liable with the
                           Debtor are separately classified:
                    i.     The following co-debtor claims are to be paid in full by the Trustee through this Plan:
                           Creditor                                             Co-Debtor                     Interest Rate %         Claim Amount
                    ii. The following co-debtor claims will be paid directly by the Debtor or Co-Debtor:
                         Creditor                                       Co-Debtor                Interest Rate %     Claim Amount        Payments to be
                                                                                                                                           Made by:
             E.            Distribution on Allowed General Unsecured Claims
                           Choose only one of the following:
                           Allowed general unsecured claims shall not receive any distribution pursuant to this Plan.
                           Allowed general unsecured claims shall be paid in full pursuant to this Plan.
                           The Debtor shall pay the sum of $        to unsecured creditors pursuant to this Plan, which shall be distributed first
                           to pay all claims listed in Paragraph D of Part 6 above, if any, in full, and then to pay all other allowed general
                           unsecured claims pro rata.
                           The funds remaining after disbursements have been made to all other creditors provided for herein shall be
                           distributed to pay all claims listed in Paragraph D of Part 6 above, if any, in full, and then to pay all other allowed
                           general unsecured claims pro rata.
7.           Executory Contracts and Unexpired Leases:                                  None
             A.            Executory Contracts and Unexpired Leases Under Which the Debtor is the Lessee -
                           Maintenance of Payments:          None
                           All executory contracts and unexpired leases under which the Debtor is the Lessee listed on Schedule G are
                           rejected, except the following which are assumed:
 Other Party to Contract or Lease                      Property, if any, Subject to Contract     Monthly Payment      # of Payments     Payments to be
                                                                      or Lease                                          Remaining       Disbursed by:
             B.            Unexpired Leases Under Which the Debtor is the Lessor:                         None
                           All unexpired leases under which the Debtor is the Lessor listed on Schedule G are rejected, except the following
                           which are assumed:
                    Lessee                                       Property Subject to Lease                           Additional Information
             C.            Executory Contracts and Unexpired Leases - Arrearages - Trustee:                                None
                           The following arrearages for assumed executory contracts and unexpired lease will be paid by the Trustee through
                           this Plan:
     Other Party to Contract or Lease                            Property, if any, Subject to Contract or Lease        Arrearage      Estimated Monthly
                                                                                                                        Amount             Payment
8.           Property of the Estate:
                                        Upon confirmation, all property of the estate shall vest in the Debtor. Notwithstanding this provision, the
                                        Trustee retains the right to assert a claim to any additional property of the estate that the Debtor acquires
                                        post-petition pursuant to 11 U.S.C. §1306.
                                         All property of the estate shall vest in the Debtor upon discharge.
             Pursuant to 11 U.S.C. §1327(b), the effect of failure to check one of the above boxes will be to vest all property of the estate
             in the Debtor upon confirmation.
9.           Lien Avoidance:                               None


                                                                                                                                                   Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                  Case 19-70314                       Doc 2          Filed 03/08/19   Entered 03/08/19 15:53:55           Desc Main
                                                                        Document      Page 5 of 5
             A.            Liens Sought to Be Avoided Under Separate Motions or Adversary Proceedings:                     None
                           The Debtor has filed separate motions or adversary proceedings to avoid the following liens:
                                         Creditor                                                            Collateral
             The remainder of this paragraph will be effective only if the applicable box in Paragraph B of Part 1 of this Plan is
             checked.
             B.            Liens Sought to Be Avoided By This Plan:                       None
                           Any lien avoidance through this Plan is a contested matter and the creditor whose lien is to be avoided must be
                           served with notice in accordance with Federal Rules of Bankruptcy Procedure 9014 and 7004. No order voiding a
                           lien will be entered with respect to any proposed lien avoidance described in this subsection until a certificate of
                           service has been filed by the Debtor evidencing that this Plan and all notices regarding objection dates related to it
                           were properly served on the creditor.
                           The Debtor moves to avoid the following liens through this Plan:
                           Creditor                                                    Collateral                             Claim Amount
10.          Miscellaneous:
             A.            Per Federal Rule of Bankruptcy Procedure 3010(b), the Trustee shall make no payment in a denomination of less
                           than $15.00 and is authorized to accumulate funds for creditors in order not to make any payments of less than
                           $15.00.
             B.            All secured creditors shall retain the liens securing their claims until the earlier of the payment of the underlying
                           debt as determined under non-bankruptcy law or discharge under 11 U.S.C. §1328.
             C.            Secured creditors and lessors to be paid directly by the Debtor may continue to send to the Debtor customary
                           notices, payment coupons, and invoices notwithstanding the automatic stay.
11.          Nonstandard Provisions:
             Under Federal Rule of Bankruptcy Procedure 3015(c), nonstandard provisions must be set forth below. A nonstandard
             provision is a provision not otherwise included in the Local Plan Form or deviating from it. The provisions in this Part will
             not be effective unless the applicable box in Paragraph C of Part 1 is checked. Nonstandard provisions set forth elsewhere
             in this Plan are ineffective.



12.          Signatures
             If the Debtor is represented by an attorney, the attorney must sign the Plan and the Debtor may but is not required to sign it.
             If the Debtor is not represented by an attorney, the Debtor must sign the Plan. The Plan must be dated.
             By filing this document, the Debtor, if not represented by an attorney, or the attorney for the Debtor, also certifies that the
             wording and order of the provisions in this Plan are identical to those contained in the Chapter 13 Model Plan for the
             Bankruptcy Court for the Central District of Illinois, other than any nonstandard provisions included in Part 11.

                                                                                       Signed:

 Date:


 Date:        March 6, 2019                                                            /s/ John L. GreenLeaf, Jr.
                                                                                       John L. GreenLeaf, Jr. 3121761
                                                                                       Attorney for Debtor(s):
                                                                                       2456 N. Main St.
                                                                                       Decatur, IL 62526
                                                                                       Attorney Address
                                                                                       217.422.2771
                                                                                       Attorney Phone Number
                                                                                       GreenLeafLaw@comcast.net
                                                                                       Attorney E-mail Address



                                                                                                                                            Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
